 



Exhibit 10.2
AMENDMENT NO. 2 TO LEASE AGREEMENT
     THIS AMENDMENT is made on this 16 day of October, 2003, by and between
Kinsley Equities II Limited Partnership (“Landlord”) and Professional Veterinary
Products, Ltd. (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain lease agreement (the
“Lease Agreement”) dated March 15, 2002 and amended by Amendment No. 1 dated
January 22, 2003, whereby Tenant leases approximately 87,500 square feet of
space (the “Premises”) designated as Berkshire Business Park, located at 3640
Sandhurst Drive, York, PA;
     WHEREAS, Tenant wishes to amortize the improvement costs for the Additional
Space set forth in Amendment No. 1 and pay such costs as Additional Rent
throughout the balance of the Term; and
     WHEREAS, the Commencement Date for the Additional Rent shall be November 1,
2003.
     NOW, THEREFORE, Landlord and Tenant wish to amend the terms of the Lease
Agreement and agree as follows:

  1)   The Additional Rent for the Additional Space shall be paid as follows:

                  Period   Monthly     Annually                    
November 1, 2003 — July 31, 2007
  $ 3,177.93     $ 38,135.16  

     Such Additional Rent shall be payable, in advance, together with Base Rent
and Additional Rent set forth in the Lease Agreement and Amendment No. 1, in
equal monthly installments during the term hereof.

  2)   Any additional costs incurred for changes in the Scope of Work as set
forth in Amendment No. 1 or additional improvements required by Tenant shall be
paid directly to contractor by Tenant.     3)   All other terms and conditions
of the Lease as set forth in the Lease Agreement and Amendment No. 1 shall
remain in full force and effect except as amended herein.

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands and seals
the day and year first above written.

            ATTEST/WITNESS    LANDLORD:
Kinsley Equities II Limited Partnership         By:   KIN LLC, Managing Partner
    /s/ [Illegible]                By:   /s/ Robert A. Kinsley            
Robert A. Kinsley, Managing Member               
ATTEST/WITNESS:    TENANT:
Professional Veterinary Products, Ltd.
    /s/ Norman Carlson    By:   /s/ Neal B. Soderquist           Title: Director
of Finance                

